Exhibit 10.11

 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of December 31, 2006, between Lexington Realty Trust,  a Maryland real estate
investment trust (the “Company”), and WEM-Brynmawr Associates LLC (together with
his successors and permitted assigns, “Shareholder”).

 

WHEREAS, Shareholder is the holder of limited partnership units (“Partnership
Units”) of The Lexington Master Limited Partnership (the “Operating
Partnership”), a Delaware limited partnership of which the Company is the
general partner;

 

WHEREAS, such units may be redeemed for the Company’s Common Shares, at any
time;

 

WHEREAS, the Company has agreed to grant to Shareholder the registration rights
described herein relating to the issuance and the resale of the Common Shares
issuable upon redemption of the Partnership Units; and

 

WHEREAS, execution and delivery of this Agreement is a condition precedent to
the consummation of the merger of Newkirk Realty Trust, Inc. (“Newkirk”) with
and into the Company pursuant to the terms of the Agreement and Plan of Merger,
dated as of July 23, 2006 by and between Newkirk and Lexington Corporate
Properties Trust (n/k/a Lexington Realty Trust).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

 

1.   

CERTAIN DEFINITIONS.

 

In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:

 

“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) as used with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.

 

“Business Day” means any day on which commercial banks are open for business in
New York, New York and on which the New York Stock Exchange or such other
exchange as the Common Shares is listed is open for trading.

 

 



 

--------------------------------------------------------------------------------

 

 

“Common Shares” means the common shares of beneficial interest, par value
$0.0001 per share, of the Company.

 

“Conversion Shares” means any of the Common Shares issued or issuable upon
redemption of the Partnership Units.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means any holder of record of Registrable Common Shares (as defined
below). For purposes of this Agreement, the Company may deem and treat the
registered holder of Registrable Common Shares as the Holder and absolute owner
thereof, and the Company shall not be affected by any notice to the contrary.

 

“Operating Partnership” means The Lexington Master Limited Partnership, a
Delaware limited partnership, and any successor thereto.

 

“Other Registration Rights Agreement” means that certain Registration Rights
Agreement, dated December 31, 2006, by and between the Company and Michael L.
Ashner (“Ashner”).

 

“Other Registration Rights Holder” means Ashner.

 

“Partnership Units” means partnership units of the Operating Partnership.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or any other entity.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Common Shares
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including any preliminary prospectus or
supplement, post-effective amendments and all material incorporated by reference
in such prospectus or prospectuses.

 

“Registrable Common Shares” means those Conversion Shares issued or issuable to
the Shareholder upon redemption of those 1,495,164 Partnership Units currently
held by the Shareholder, if the Shareholder were to receive or receives
Conversion Shares upon redemption of such Partnership Units, including any
securities issued in respect of such

 

2

 



 

--------------------------------------------------------------------------------

 

 

securities by reason of or in connection with any exchange for or replacement of
such securities or any stock dividend, stock distribution, stock split, purchase
in any rights offering or in connection with any combination of shares,
recapitalization, merger or consolidation, or any other equity securities issued
pursuant to any other pro rata distribution with respect to the Common Shares,
until, in the case of any such securities, the earliest to occur of (i) the date
on which its resale has been registered effectively pursuant to the Securities
Act and disposed of in accordance with the Registration Statement relating to it
or (ii) the date on which either it is distributed to the public pursuant to
Rule 144 or is saleable without restriction pursuant to Rule 144(k) promulgated
by the Commission pursuant to the Securities Act as confirmed in a written
opinion of counsel to the Company addressed to the Holder. All references herein
to a “Holder” or “Holder of Registrable Common Shares” shall include the holder
or holders of Partnership Units to the extent of the Conversion Shares then
underlying such Partnership Units. For purposes of determining the number of
shares of Registrable Common Shares held by a Holder and the number of shares of
Registrable Common Shares outstanding, for purposes of this Agreement (including
the definition of “Holder”) but not for any other purpose, any holder of record
of Partnership Units shall be deemed to be a Holder of the number of Conversion
Shares issuable upon conversion of such Partnership Units and all such
Conversion Shares shall be deemed to be outstanding shares of Registrable Common
Shares.

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Common Shares pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shelf Registration Statement” shall have the meaning set forth in Section 4
hereof.

 

“underwritten registration or underwritten offering” means a registration in
which securities of the Company are sold to underwriters for reoffering to the
public.

 

2.   

AUTOMATIC AND DEMAND REGISTRATIONS.

 

(a)            Issuance Registration .  To the extent permitted by applicable
rules and regulations promulgated by the SEC, the Company shall file a
registration statement (the

 

3

 



 

--------------------------------------------------------------------------------

 

 

“Initial Registration Statement”) with the SEC on the appropriate form for a
continuous offering to be made pursuant to Rule 415 providing for the delivery
to the Holders of Common Shares issued pursuant to such registration statement
upon the tendering of Partnership Units for redemption or exchange.  The Company
will use commercially reasonable best efforts to effect (at the earliest
possible date) the registration, under the Securities Act, of such Common
Shares.  If such registration statement ceases to be effective for any reason at
any time prior to the delivery of all Common Shares registered thereunder, then
the Company shall use its commercially reasonable efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof.  The Company shall
be responsible for all Registration Expenses in connection with any registration
pursuant to this Section 2(a).  The Company shall promptly supplement and amend
such registration statement and the prospectus included therein if required by
the rules, regulations or instructions applicable to the registration statement
used for such registration statement or by the Securities Act.  Any registration
statement filed pursuant to this Section 2(a) shall not eliminate any right to
registration provided under other sections of this Agreement.

 

(b)            Right to Request Registration .  At any time on or after the date
hereof, , a Holder may request pursuant to this Section 2(b) registration under
the Securities Act of the resale of all or part of the Shareholder’s Registrable
Common Shares (“Demand Registration”); provided, that if the Company is eligible
to use a Shelf Registration Statement (as defined in Section 4 hereof), the
Holder shall be required to request that the Company register its Registrable
Common Shares on a Shelf Registration Statement rather than requesting Demand
Registrations and shall not be entitled to request any Demand Registrations
while such Shelf Registration is effective and available for registration of the
Registrable Common Shares.

 

(c)            Number of Demand Registrations .  Subject to the provisions of
Section 2(b), the Shareholder shall be entitled to request an aggregate of two
Demand Registrations per year, and shall not be entitled to request that less
than 25% of the Registrable Common Stock be included in any Demand Registration.

 

(d)            Restrictions on Demand Registrations .  The Company shall not be
obligated to effect any Demand Registration within six months after the
effective date of a previous Demand Registration, a previous Shelf Registration
(as hereinafter defined) or a previous registration under which the Shareholder
had piggyback rights pursuant to Section 3 hereof wherein the Shareholder was
permitted to register, and sold, at least 25% of the shares of Registrable
Common Shares requested to be included therein.  In no event shall the Company
be obligated to effect more than two (2) Demand Registrations hereunder or under
the Other Registration Rights Agreement in any single twelve (12) month period,
with the first such period measured from the date of the first Demand
Registration and ending on the same date twelve months following such Demand
Registration, whether or not a Business Day; provided, however , that if (i) the
Company is requested to effect a Demand Registration under this Agreement which
is not otherwise designated by the Shareholder to be a “shelf” registration
statement and (ii) is also requested to effect one or more Demand Registrations
(as such term is defined in the Other Registration Rights Agreement) pursuant to
the Other Registration Rights

 

4

 



 

--------------------------------------------------------------------------------

 

 

Agreement within any eighteen (18) month period during which the Corporation is
eligible to file a registration statement on Form S-3 or on a successor form,
then the Company shall only be obligated with respect to such latter
registration statement during such period to register that percentage of the
Registrable Common Shares equal to the product obtained by dividing (i) the
number of shares of Registrable Common Shares held by the Shareholder by
(ii) the total number of shares of Registrable Common Shares covered under this
Agreement and the Other Registration Rights Agreement.  The Company may
(i) postpone for up to ninety (90) days the filing or the effectiveness of a
Registration Statement for a Demand Registration if, based on the good faith
judgment of the Company’s board of directors, such postponement or withdrawal is
necessary in order to avoid premature disclosure of a matter the board has
determined would be reasonably expected to result in a material adverse effect
to the Company’s business, financial condition, results of operations or
prospects or the loss of a material opportunity to be disclosed at such time or
(ii) postpone the filing of a Demand Registration in the event the Company shall
be required to prepare audited financial statements as of a date other than its
fiscal year end (unless the shareholders requesting such registration agree to
pay the expenses of such an audit); provided, however, that in no event shall
the Company withdraw a Registration Statement under clause (i) after such
Registration Statement has been declared effective; and provided, further,
however, that in any of the events described in clause (i) or (ii) above, the
Shareholder shall be entitled to withdraw such request and, if such request is
withdrawn, such Demand Registration shall not count as one of the permitted
Demand Registrations. The Company shall provide written notice to the
Shareholder of (x) any postponement or withdrawal of the filing or effectiveness
of a Registration Statement pursuant to this Section 2(e), (y) the Company’s
decision to file or seek effectiveness of such Registration Statement following
such withdrawal or postponement and (z) the effectiveness of such Registration
Statement. The Company may defer the filing of a particular Registration
Statement pursuant to this Section 2(d) only once.

 

(f)             Selection of Underwriters .  If any of the Registrable Common
Shares covered by a Demand Registration or a Shelf Registration pursuant to
Section 4 hereof is to be sold in an underwritten offering, the Shareholder, if
it is the Holder who instructed the Demand Registration or Shelf Registration,
or in the case of a transaction representing a “shelf takedown”, the Holder
initiating such transaction, shall have the right to select the managing
underwriter(s) to administer the offering subject to the approval of the
Company, which will not be unreasonably withheld; provided , however , that the
Company shall have the right to select the managing underwriter, subject to the
approval of the Holder, which shall not be unreasonably withheld, in the event
of any underwritten offering pursuant to a Demand Registration or “shelf
takedown” where the Company is bearing the expenses of such Demand Registration
or “shelf takedown”.

 

(g)            Effective Period of Demand Registrations .  After any Demand
Registration filed pursuant to this Agreement has become effective, the Company
shall use its best efforts to keep such Demand Registration effective until such
time as the Registrable Common Shares registered thereon has been disposed of
pursuant thereto.  If the Company shall withdraw any Demand Registration
pursuant to subsection (e) of this

 

5

 



 

--------------------------------------------------------------------------------

 

 

Section 2 before any of the Shareholders Registrable Common Shares covered by
the withdrawn Demand Registration are unsold (a “Withdrawn Demand
Registration”), the Shareholder shall be entitled to a replacement Demand
Registration that (subject to the provisions of this Article 2) the Company
shall use its best efforts to keep effective until such time as the Registrable
Common Shares registered thereon has been disposed of pursuant thereto.  Such
additional Demand Registration otherwise shall be subject to all of the
provisions of this Agreement.

 

(h)            Other Company Stock .  In no event shall the Company agree to
register Common Shares or any other securities for issuance by the Company or
for resale by any Persons other than the Shareholder in any registration
statement filed pursuant to Section 2(b), without the express written consent of
Shareholder, which consent shall be entirely discretionary.

 

(i)             Conversion to Form S-3 .  In the event that at any time a Demand
Registration Statement is in effect and the Company is eligible to register on
Form S-3 or any successor thereto then available, the Company shall as promptly
as reasonably practicable convert such registration statement to Form S-3 or
such successor form.

 

6

 



 

--------------------------------------------------------------------------------

 

 

3.   

PIGGYBACK REGISTRATIONS.

 

(a)            Right to Piggyback .  At any time on or after the date hereof,
whenever the Company proposes to register any of its common equity securities
under the Securities Act (other than the Initial Registration Statement, or a
registration statement on Form S-8 or on Form S-4 or any similar successor forms
thereto), whether for its own account or for the account of one or more
shareholders of the Company, and the registration form to be used may be used
for any registration of Registrable Common Shares (a “Piggyback Registration”),
the Company shall give prompt written notice (in any event within 10 business
days after its receipt of notice of any exercise of other demand registration
rights) to the Holder of its intention to effect such a registration and,
subject to Sections 3(b) and 3(c), shall include in such registration all
Registrable Common Shares of the Shareholder with respect to which the Company
has received written requests for inclusion therein within 20 days after the
receipt of the Company’s notice. The Company may postpone or withdraw the filing
or the effectiveness of a Piggyback Registration at any time in its sole
discretion.

 

(b)            Priority on Primary Registrations .  If a Piggyback Registration
is an underwritten primary registration on behalf of the Company, and the
managing underwriters advise the Company in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number that can be sold in such offering and/or that the number of shares of
Registrable Common Shares proposed to be included in any such registration would
adversely affect the price per share of the Company’s equity securities to be
sold in such offering, the underwriting shall be allocated among the Company and
all Holders pro rata on the basis of the Common Shares and Registrable Common
Shares offered for such registration by the Company and each Holder,
respectively, electing to participate in such registration.

 

(c)            Priority on Secondary Registrations .  If a Piggyback
Registration is an underwritten secondary registration on behalf of a holder of
the Company’s securities other than Registrable Common Shares (“Non-Holder
Securities”), and the managing underwriters advise the Company in writing that
in their opinion the number of securities requested to be included in such
registration exceeds the number that can be sold in such offering and/or that
the number of shares of Registrable Common Shares proposed to be included in any
such registration would adversely affect the price per share of the Company’s
equity securities to be sold in such offering, the underwriting shall be
allocated among the holders of Non-Holder Securities and all Holders pro rata on
the basis of the Non-Holder Securities and Registrable Common Shares offered for
such registration by the holder of Non-Holder Securities and each Holder,
respectively, electing to participate in such registration.

 

(d)            Selection of Underwriters .  If any Piggyback Registration is an
underwritten primary offering, the Company shall have the right to select the
managing underwriter or underwriters to administer any such offering.

 

7

 



 

--------------------------------------------------------------------------------

 

 

(e)            Other Registrations .  If the Company has previously filed a
Registration Statement with respect to shares of Registrable Common Shares
pursuant to Sections 2 (other than Section 2(a)) or 4 hereof or pursuant to this
Section 3, and if such previous registration has not been withdrawn or
abandoned, the Company shall not be obligated to cause to become effective any
other registration of such same shares of Registrable Common Shares or any of
its securities under the Securities Act, whether on its own behalf or at the
request of any holder or holders of such securities.

 

4.   

SHELF REGISTRATIONS.

 

(a)           On or after the date hereof, at the Holder’s election (such
election to be made if the Holder may not elect to exercise any Demand
Registrations, subject to Section 4(b) below), if at any time that the Company
is eligible to use Form S-3 or any successor thereto then available to the
Company providing for the resale pursuant to Rule 415 from time to time by the
Shareholder of any and all Registrable Common Shares held by the Shareholder (a
“Shelf Registration Statement”) the Shareholder requests that the Company file a
Shelf Registration Statement for a public offering of all or any portion of the
Registrable Common Shares held by the Holder, then the Company shall use its
best efforts to register under the Securities Act pursuant to a Shelf
Registration Statement, for public sale in accordance with the method of
disposition specified in such notice, the number of shares of Registrable Common
Shares specified in such notice. Whenever the Company is required by this
Section 4 to use its best efforts to effect the registration of Registrable
Common Shares, each of the procedures and requirements of Section 2 (including
but not limited to the requirement that the Company notify all Holders from whom
notice has not been received and provide them with the opportunity to
participate in the offering) shall apply to such registration. The Company shall
use its commercially reasonable efforts to keep the Shelf Registration Statement
effective until the earliest to occur of the date on which all of the
Registrable Common Shares ceases to be Registrable Common Shares.

 

(b)            If at any time the Company is not eligible to use a Shelf
Registration Statement, a Holder may during such time exercise Demand
Registration Rights, regardless of any previous exercise of their rights under
Section 4(a).

 

(c)            A filing pursuant to this Section 4 shall not relieve the Company
of any obligation to effect registration of Registrable Common Shares pursuant
to Section 2 or Section 3 hereof, except as provided therein.

 

5.   

REGISTRATION PROCEDURES.

 

Whenever the Holder requests that any of its Registrable Common Shares be
registered pursuant to this Agreement, the Company shall use its best efforts to
effect the registration and the sale of such Registrable Common Shares in
accordance with the intended methods of disposition thereof, and pursuant
thereto the Company shall as expeditiously as possible:

 

8

 



 

--------------------------------------------------------------------------------

 

 

(a)            prepare and file with the SEC a Registration Statement with
respect to such Registrable Common Shares and use its best efforts to cause such
Registration Statement to become effective as soon as practicable thereafter;
and before filing a Registration Statement or Prospectus or any amendments or
supplements thereto, furnish to the Shareholder and the underwriter or
underwriters, if any, copies of all such documents proposed to be filed,
including documents incorporated by reference in the Prospectus and, if
requested by the Shareholder, the exhibits incorporated by reference, and the
Shareholder shall have the opportunity to object to any information pertaining
to the Shareholder that is contained therein and the Company will make the
corrections reasonably requested by the Shareholder with respect to such
information prior to filing any Registration Statement or amendment thereto or
any Prospectus or any supplement thereto;

 

(b)            prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for such period
as is necessary to complete the distribution of the securities covered by such
Registration Statement and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;

 

(c)            furnish to each seller of Registrable Common Shares such number
of copies of such Registration Statement, each amendment and supplement thereto,
the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Common Shares
owned by such seller;

 

(d)            use its commercially reasonable efforts to become and remain
eligible to file registration statements on Form S-3 or any successor thereto
then available, and if applicable to utilize “well known seasoned issuer
status”, and to register or qualify such Registrable Common Shares under such
other securities or blue sky laws of such jurisdictions as any seller reasonably
requests and do any and all other acts and things which may be reasonably
necessary or advisable to enable such seller to consummate the disposition in
such jurisdictions of the Registrable Common Shares owned by such seller
(provided, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subparagraph (d), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

 

(e)            notify each seller of such Registrable Common Shares, at any time
when a Prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of any event as a result of which the
Prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and prepare a supplement or amendment to such Prospectus so that
such Prospectus shall not contain an untrue statement of a

 

9

 



 

--------------------------------------------------------------------------------

 

 

material fact or omit to state any material fact necessary to make the
statements therein not misleading;

 

(f)             in the case of an underwritten offering, enter into such
customary agreements together with the Operating Partnership (including
underwriting agreements in customary form) and take all such other actions as
the underwriters, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Common Shares (including, without
limitation, effecting a stock split or a combination of shares and making
members of senior management of the Company available to participate in, and
cause them to cooperate with the underwriters in connection with, “road-show”
and other customary marketing activities (including one-on-one meetings with
prospective purchasers of the Registrable Common Shares)) and cause to be
delivered to the underwriters and the sellers, if any, opinions of counsel to
the Company and the Operating Partnership in customary form, as well as closing
certificates and other customary documents covering such matters as are
customarily covered by opinions for and certificates in an underwritten public
offering as the underwriters may request and addressed to the underwriters and
the sellers; provided, however,  that notwithstanding anything else contained in
this Agreement, the Company shall not be obligated to effect an aggregate of
more than three underwritten offerings or participate in more than two “road
shows” (which, for the purposes of this sentence shall not include presentations
that involve only telephonic or internet-based marketing and do not require any
travel by the Company’s management) in any twenty-four (24) month period, and
not more than one underwritten offering every six (6) months under this
Agreement or under the Other Registration Rights Agreement; and provided
further, however, that if an underwritten public offering (including a public
sale to a registered broker-dealer) is effected under the Other Registration
Rights Agreement, the Shareholder shall have the right to participate in such
offering and the Other Registration Rights Holder shall have the right to
participate in any underwritten public offering effected at the request of the
Shareholder under this Agreement; and if the managing underwriters or
broker-dealers of any such underwritten offering advise the party initiating a
registration under the Other Registration Rights Agreement (the “Other
Initiating Shareholder”) in writing that in their opinion the number of shares
of Registrable Common Shares proposed to be included in any such offering
exceeds the number of securities that can be sold in such offering and/or that
the number of shares of Registrable Common Shares proposed to be included in any
such offering would materially adversely affect the price per share of the
Company’s equity securities to be sold in such offering, the Other Initiating
Shareholder, the Other Registration Rights Holder electing to participate in
such offering and the Shareholder shall include in such offering only the number
of shares of Registrable Common Shares that, in the opinion of such managing
underwriters (or registered broker-dealer), can be sold.  If the number of
shares that can be sold exceeds the number of shares of Registrable Common
Shares proposed to be sold, such excess shall be allocated pro rata among the
holders of Common Shares desiring to participate in such offering based on the
amount of such Common Shares initially requested to be registered by such
holders or as such holders may otherwise agree.

 

Only Ashner and the Shareholder and their affiliates holding Registrable Common
Shares shall be entitled to participate in any public underwritten offerings
pursuant to this Agreement with respect to Registrable Common Shares (which for

 

10

 



 

--------------------------------------------------------------------------------

 

 

purposes of this paragraph (f) includes Registrable Common Shares as defined in
the Other Registration Rights Agreement).

 

If either of the Shareholder or Ashner determines not to participate in an
underwritten offering with respect to which it is entitled hereunder to
participate in hereunder or under the Other Registration Rights Agreement, then
the non-participating party shall agree to such lockup period with respect to
its Common Shares as the managing underwriters or broker dealer deems reasonably
necessary for purposes of effecting the public offering.

 

(g)            make available, for inspection by any seller of Registrable
Common Shares, any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement;

 

(h)            to use its best efforts to cause all such Registrable Common
Shares to be listed on each securities exchange on which securities of the same
class issued by the Company are then listed or, if no such similar securities
are then listed, on Nasdaq or a national securities exchange selected by the
Company;

 

(i)             provide a transfer agent and registrar for all such Registrable
Common Shares not later than the effective date of such Registration Statement;

 

(j)             if requested, cause to be delivered, immediately prior to the
effectiveness of the Registration Statement (and, in the case of an underwritten
offering, at the time of delivery of any Registrable Common Shares sold pursuant
thereto), letters from the Company’s independent certified public accountants
addressed to the Shareholder (unless the Shareholder does not provide to such
accountants the appropriate representation letter required by rules governing
the accounting profession) and each underwriter, if any, stating that such
accountants are independent public accountants within the meaning of the
Securities Act and the applicable rules and regulations adopted by the SEC
thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
certified public accountants delivered in connection with primary or secondary
underwritten public offerings, as the case may be;

 

(k)            make generally available to its shareholders a consolidated
earnings statement (which need not be audited) for the 12 months beginning after
the effective date of a Registration Statement as soon as reasonably practicable
after the end of such period, which earnings statement shall satisfy the
requirements of an earning statement under Section 11(a) of the Securities Act;

 

11

 



 

--------------------------------------------------------------------------------

 

 

 

(l)    

promptly notify the Shareholder and the underwriter or underwriters, if any:

 

(i)             when the Registration Statement, any pre-effective amendment,
the Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

 

(ii)            of any SEC comments applicable to the Registration Statement or
Prospectus or written request from the SEC for any amendments or supplements to
the Registration Statement or Prospectus;

 

(iii)           of the notification to the Company by the SEC of its initiation
of any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement;

 

(iv)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Common Shares for sale
under the applicable securities or blue sky laws of any jurisdiction;

 

(v)            of the existence of, any fact or the happening of any event that
makes any statement of material fact made in any registration statement filed
pursuant to this Agreement or related prospectus untrue in any material respect,
or that requires the making of any changes in such registration statement so
that, in the case of the registration statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
that, in the case of the prospectus, such prospectus will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

 

(vi)           of the determination by the Company that a post-effective
amendment to a registration statement filed pursuant to this Agreement will be
filed with the SEC.

 

The Company shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder, and take such further action as the Shareholder may reasonably
request, all to the extent required to enable the Shareholder to be eligible to
sell Registrable Common Shares pursuant to Rule 144 (or any similar rule then in
effect).

 

In connection with any registration pursuant to which any of a Holder’s
Registrable Common Shares is to be sold, the Company may require that the Holder
furnish to the Company any other information regarding the Holder and the
distribution of such securities as the Company may from time to time reasonably
request in writing.

 

12

 



 

--------------------------------------------------------------------------------

 

 

The Holders agree by having their stock treated as Registrable Common Shares
hereunder that, upon notice of the happening of any event described in
l(v) above (a “Suspension Notice”), the Holders will forthwith discontinue
disposition of Registrable Common Shares until the Shareholder is advised in
writing by the Company that the use of the Prospectus may be resumed and is
furnished with a supplemented or amended Prospectus as contemplated by
Section 5(e) hereof, and, if so directed by the Company, the Holders will
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in the Holder’s possession, of the Prospectus
covering such Registrable Common Shares current at the time of receipt of such
notice; provided, however, that such postponement of sales of Registrable Common
Shares shall not exceed ninety (90) days in the aggregate in any one year;
provided, further, however, that not later than the last day of such ninety (90)
day period or such shorter period as may apply, the Company shall have provided
to the Holders a supplemented or amended Prospectus as contemplated by
Section 5(e) hereof.  If the Company shall give any notice to suspend the
disposition of Registrable Common Shares pursuant to a Prospectus, the Company
shall extend the period of time during which the Company is required to maintain
the Registration Statement effective pursuant to this Agreement by the number of
days during the period from and including the date of the giving of such notice
to and including the date the Shareholder either is advised by the Company that
the use of the Prospectus may be resumed or receives the copies of the
supplemented or amended Prospectus contemplated by Section 5(e). In any event,
the Company shall not be entitled to deliver more than one (1) Suspension Notice
in any one year.

 

13

 



 

--------------------------------------------------------------------------------

 

 

6.   

REGISTRATION EXPENSES.

 

(a)            All expenses incident to the Company’s performance of or
compliance with this Agreement, including, without limitation, all registration
and filing fees, underwriting discounts and commissions, NASD fees, fees and
expenses of compliance with securities or blue sky laws, listing application
fees, printing expenses, transfer agent’s and registrar’s fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”), shall
be borne by the Shareholder; provided, however , that the Company shall bear the
expenses, exclusive of underwriting discounts and commissions, incident to the
Initial Registration Statement, one Registration Statement filed pursuant to
Section 4(a), including up to three “shelf takedowns” or offerings pursuant to
Rule 430A under the Securities Act, if applicable, and up to three Demand
Registrations pursuant to Section 2(b), but in no event shall the Company be
obligated to bear the expense of more than three offerings (exclusive of the
expenses incident to the Initial Registration Statement and one Registration
Statement filed pursuant to Section 4(a)) pursuant to this Section 6(a) (or four
offerings if the Shareholder is unable, through its commercially reasonable
efforts, to dispose of all its Registrable Common Shares after such three
offerings).  The Company shall pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), and the expense of any annual audit or quarterly
review, and the expense of any liability insurance.

 

7.   

INDEMNIFICATION.

 

(a)            The Company shall indemnify, to the fullest extent permitted by
law, each Holder, its officers, directors, trustees, partners, and Affiliates
and each Person who controls such Holder (within the meaning of the Securities
Act) against all losses, claims, damages, expenses and liabilities, joint or
several, actions or proceedings, to which each such indemnified party may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, expenses or liabilities (or actions or proceedings in respect thereof)
arise out of or based upon any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading or any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or applicable “blue sky” laws and the Company
will reimburse each such Holder and each such director, trustee, officer,
partner, agent, employee or affiliate, underwriter and controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, expense, liability
action or proceeding, except insofar as the same are made in reliance and in
conformity with information relating to the Shareholder furnished in writing to
the Company by the Shareholder expressly for use therein or caused by the
Shareholder’s failure to deliver to the Shareholder’s immediate purchaser a copy
of the Registration Statement or Prospectus

 

14

 



 

--------------------------------------------------------------------------------

 

 

or any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Company has furnished the Shareholder with a
sufficient number of copies of the same. In connection with an underwritten
offering, the Company shall indemnify such underwriters, their officers and
directors and each Person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the Shareholder.

 

(b)            In connection with any Registration Statement in which the
Shareholder is participating, the Shareholder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus and, shall
indemnify, to the fullest extent permitted by law, the Company, its officers,
directors, Affiliates, and each Person who controls the Company (within the
meaning of the Securities Act) against all losses, claims, damages, expenses and
liabilities joint or several, actions or proceedings, to which each such
indemnified party may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, expenses or liabilities (or actions or
proceedings in respect thereof) arise out of or based upon any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Holder will reimburse each of the Company and each such director, trustee,
officer, partner, agent, employee or affiliate, underwriter and controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, expense, liability
action or proceeding, but only to the extent that the same are made in reliance
and in conformity with information relating to the Shareholder furnished in
writing to the Company by the Shareholder expressly for use therein or caused by
the Shareholder’s failure to deliver to the Shareholder’s immediate purchaser a
copy of the Registration Statement or Prospectus or any amendments or
supplements thereto (if the same was required by applicable law to be so
delivered) after the Company has furnished the Shareholder with a sufficient
number of copies of the same.

 

(c)            Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party which are in addition to or may conflict
with those available to another indemnified party with respect to such claim.

 

15

 



 

--------------------------------------------------------------------------------

 

 

Failure to give prompt written notice shall not release the indemnifying party
from its obligations hereunder.

 

(d)            The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling Person
of such indemnified party and shall survive the transfer of securities.

 

(e)            If the indemnification provided for in or pursuant to this
Section 7 is due in accordance with the terms hereof, but is held by a court to
be unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party, and by such party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of any selling Holder be
greater in amount than the amount of net proceeds received by such Holder upon
such sale or the amount for which such indemnifying party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 7(a) or 7(b) hereof had been available under the circumstances.

 

(f)             In the event that advances are not made pursuant to this
Section 8 or payment has not otherwise been timely made, each indemnified party
shall be entitled to seek a final adjudication in an appropriate court of
competent jurisdiction of the entitlement of the indemnified party to
indemnification or advances hereunder.

 

The Company and the Holders agree that they shall be precluded from asserting
that the procedures and presumptions of this Section 7 are not valid, binding
and enforceable.  The Company and the Holders further agree to stipulate in any
such court that the Company and the Holders are bound by all the provisions of
this Section 7 and are precluded from making any assertion to the contrary.

 

To the extent deemed appropriate by the court, interest shall be paid by the
indemnifying party to the indemnified party at a reasonable interest rate for
amounts which the indemnifying party has not timely paid as the result of its
indemnification and contribution obligations hereunder.

 

16

 



 

--------------------------------------------------------------------------------

 

 

In the event that any indemnified party is a party to or intervenes in any
proceeding to which the validity or enforceability of this Section 7 is at issue
or seeks an adjudication to enforce the rights of any indemnified party under,
or to recover damages for breach of, this Section 7, the indemnified party, if
the indemnified party prevails in whole in such action, shall be entitled to
recover from the indemnifying party and shall be indemnified by the indemnifying
party against, any expenses incurred by the indemnified party.  If it is
determined that the indemnified party is entitled to indemnification for part
(but not all) of the indemnification so requested, expenses incurred in seeking
enforcement of such partial indemnification shall be reasonably prorated among
the claims, issues or matters for which the indemnified party is entitled to
indemnification and for such claims, issues or matters for which the indemnified
party is not so entitled.

 

The indemnity agreements contained in this Section 7 shall be in addition to any
other rights (to indemnification, contribution or otherwise) which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of any Registrable Common Shares by any Holder.

 

8.   

PARTICIPATION IN UNDERWRITTEN REGISTRATIONS.

 

No Person may participate in any registration hereunder that is underwritten
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

9.   

MISCELLANEOUS.

 

(a)            Notices .  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given,

 

17

 



 

--------------------------------------------------------------------------------

 

 

If to the Company:

 

Lexington Realty Trust

One Penn Plaza, Suite 4015

New York, New York 10119-4015

Fax: 212-594-6600

Attention: T. Wilson Eglin

 

Joseph S. Bonventre

 

with a copy to:

 

Paul, Hastings, Janofsky & Walker LLP

75 E. 55th Street

New York, NY 10022

Fax: 212-319-4090

Attention: Mark Schonberger

 

If to the Shareholder:

 

WEM-Brynmawr LLC

c/o Winthrop Realty Partners, L. P.

7 Bulfinch Place

Suite 500

Boston, MA 02114

Fax: 617-742-4643

Attention: Carolyn Tiffany

 

or such other address or facsimile number as such party (or transferee) may
hereafter specify for the purpose by notice to the other parties. Each such
notice, request or other communication shall be effective (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section and the appropriate facsimile confirmation is received or (b) if
given by any other means, when delivered at the address specified in this
Section.

 

(b)            No Waivers .  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

18

 



 

--------------------------------------------------------------------------------

 

 

(c)            Expenses .  Except as otherwise provided for herein or otherwise
agreed to in writing by the parties, all costs and expenses incurred in
connection with the preparation of this Agreement shall be paid by the Company.

 

(d)            Successors and Assigns .  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party, except that the Shareholder may assign its rights
hereunder to any Affiliate.

 

(e)            Governing Law .  This Agreement shall be construed in accordance
with and governed by the law of the State of New York, without regard to
principles of conflicts of law.

 

(f)             Jurisdiction .  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the County and State of New York, and each
of the parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 9(a) shall be deemed
effective service of process on such party.

 

 

(g)    

Waiver of Jury Trial .

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(h)            Counterparts; Effectiveness .  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

(i)             Entire Agreement .  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the transactions contemplated
herein. No provision of this Agreement or any other agreement contemplated
hereby is intended to confer on any Person other than the parties hereto any
rights or remedies.

 

19

 



 

--------------------------------------------------------------------------------

 

 

(j)             Captions .  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

(k)            Severability .  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

(l)             Amendments .  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the prior written consent of the parties hereto.

 

(m)           Aggregation of Stock .  All Registrable Common Shares held by or
acquired by any Affiliated Persons will be aggregated together for the purpose
of determining the availability of any rights under this Agreement.

 

(n)            Equitable Relief .  The parties hereto agree that legal remedies
may be inadequate to enforce the provisions of this Agreement and that equitable
relief, including specific performance and injunctive relief, may be used to
enforce the provisions of this Agreement.

 

(o)            No Inconsistent Agreements .  The Company has not entered and it
will not enter into any agreement that is inconsistent with the rights granted
to the Shareholder in this Agreement or that otherwise conflicts with the
provisions hereof.  The rights granted to the Shareholder hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s or the Operating Partnership’s other issued and
outstanding securities under any such agreements. From and after the date of
this Agreement, the Company will not enter into any agreement with any holder or
prospective holder of any securities of the Company or the Operating Partnership
which would grant such holder or prospective holder more favorable rights than
those granted to the Shareholder hereunder or substantially similar or
equivalent rights to those granted to the Shareholder.  Notwithstanding the
foregoing, the provisions of this Section 9(o) shall not apply to the Other
Registration Rights Agreement.

 

(p)            No Adverse Action Affecting the Registrable Common Shares .  The
Company shall not take any action with respect to the Registrable Common Shares
with an intent to adversely affect or that does adversely affect

 

20

 



 

--------------------------------------------------------------------------------

 

 

the ability of any of the Holders to include such Registrable Common Shares in a
registration undertaken pursuant to this Agreement or their offer and sale. 
Notwithstanding the foregoing, the provisions of this Section 9(p) shall not
apply to the Other Registration Rights Agreement.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

 

 

WEM-BRYNMAWR ASSOCIATES LLC

 

By: /s/ Michael Ashner

Name: Michael Ashner

Title: Managing Member

 

 

 

LEXINGTON REALTY TRUST

 

By: /s/ T. Wilson Eglin

Name: T. Wilson Eglin

Title: Chief Executive Officer

 

 

Registration Rights Agreement (Ashner, WEM)

 

 